PROMISSORY NOTE – Salary + Bonus + Vacation Pay Q1+Q2 2016



$98,480.00 Date: June 30, 2016

 

FOR VALUE RECEIVED, the undersigned, Skinvisible, Inc., of 6320 South Sandhill
Road, Suite 10, Las Vegas, NV 89120 promises to pay to the order of Terry
Howlett (“Lender”), whose address is 356 Vincents Hollow Circle, Henderson, NV.
89052, or such other place as the Lender may designate in writing to the
undersigned, the principal sum of Ninety Eight Thousand Four Hundred and Eighty
Dollars ($98,480.00), together with interest thereon from date hereof until
paid, at the rate of ten percent (10%) per annum as follows: The entire
principal and interest amount shall be repaid on or before June 30, 2021.

All or any part of the aforesaid principal sum plus interest may be prepaid at
any time and from time to time without penalty. This note is in regards to gross
salary and bonus from January 1, 2016 to June 30, 2016.

Upon written request by Lender, the principal of this loan and accrued interest
may be converted to common shares of Skinvisible, Inc. at the price of Two Cents
($0.02) per share at any time up until June 30, 2021. In addition, the Company
will issue a warrant agreement in the name of your designate, which will give
the holder the right to purchase further shares at Two Cents ($0.02) per share
if exercised within 3 years following the conversion date. The warrant agreement
will give the holder the right to purchase one share for every two shares
acquired by the holder in this transaction for an aggregate total of Two Million
Four Hundred and Sixty Two Thousand (2,462,000) additional shares at the above
price.

 

This note is made and executed under, and is in all respects governed by, the
laws of the State of Nevada.

 

/s/ Terry Howlett

Skinvisible, Inc.

 



2016 Q1+Q2 Gross Salary Owed $90,000.00   2016 Q1+Q2 Bonus 980.00   2016 Q1+Q2
Vacation $7,500.00                     TOTAL $98,480.00            

 

GRAND TOTAL

$98,480.00 # of Shares @ 2¢ = 4,924,000 / Warrants @ 2¢ = 2,462,000

 

